


110 HR 6679 IH: To amend the Water Resources Development Act of 2007 to

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6679
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Rodriguez (for
			 himself, Mr. Gonzalez, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 2007 to
		  provide for reimbursement for costs incurred by the non-Federal interest in the
		  flood control project in San Antonio, Texas, and for other
		  purposes.
	
	
		1.San Antonio Channel, San
			 Antonio, TexasSection 3154 of
			 the Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat.
			 1148) is amended—
			(1)by striking
			 The project for flood control and inserting
			 (a) In
			 General.—The project for flood control; and
			(2)by adding at the
			 end the following:
				
					(b)ReimbursementSubject to the availability of funds, the
				non-Federal interest shall be reimbursed for costs incurred by the non-Federal
				interest that exceed the non-Federal share of project costs.
					(c)Cash
				contributionsThe Secretary
				shall accept funds provided by the non-Federal interest for use in carrying out
				planning, engineering, design, and construction for the project. The Federal
				share of such planning, engineering, design, and construction carried out with
				non-Federal contributions shall be credited against the non-Federal share of
				the cost of the
				project.
					.
			
